«First_Name» «Last_Name»

 

EXHIBIT 10.27

KORN FERRY

LONG TERM PERFORMANCE UNIT PLAN

UNIT AWARD AGREEMENT

 

THIS UNIT AWARD AGREEMENT (this “Agreement”) by and between Korn Ferry, a
Delaware corporation (the “Company”), and the Participant named below evidences
the Unit Award granted by the Company to the Participant under the Korn Ferry
Long Term Performance Unit Plan (the “Plan”).  The capitalized terms used in
this Agreement are defined in the Plan, if not defined herein.

 

Participant: «First_Name» «Last_Name»

The Committee hereby selects the above named individual for participation in the
Plan, effective as of the Grant Date.

 

Automatic Acceptance:  If the Participant wishes to decline the Unit Award, the
Participant must decline this Unit Award within 30 days of the Grant Date set
forth below.  If the Participant does not provide such notice within 30 days of
the Grant Date, the Participant will be deemed to have accepted the Unit Award
on the terms and conditions set forth in this Agreement.  

 

Grant Date:  «Grant_Date»

 

Unit Award:  The Participant is hereby awarded «Number_of_Units» of Unit Awards
as of the Grant Date,  subject to the terms of the Plan and this
Agreement.  Each Unit Award has a base value of $50,000 for purposes of
determining the lump sum payment made for a partially-vested Unit Award.  Each
Unit Award has a full value of $125,000, which is the aggregate amount payable
in five equal annual installments of $25,000 with respect to a fully-vested Unit
Award.

 

Vesting:  The base value of the Unit Award shall become 25% vested 13 months
after the Grant Date, 50% vested on the second anniversary of the Grant Date and
75% vested on the third anniversary of the Grant Date.  The full value of the
Unit Award shall become fully vested on the fourth anniversary of the Grant
Date. The full value of the Unit Award shall also become fully vested (i) on the
later of the Participant’s 65th birthday or the second anniversary of the Grant
Date, (ii) upon the death or Disability of the Participant, and (iii) upon a
Change in Control Event.  In all instances, full or partial vesting is subject
to the Participant’s continued employment by the Company through the relevant
vesting date, and the Unit Award is forfeited upon termination of employment to
the extent not vested.  Furthermore, at all times (even following full or
partial vesting) the Unit Award is subject to forfeiture if the Participant is
terminated for Cause or engages in Detrimental Activity, as set forth in the
Plan.  Should the Unit Award be forfeited, no payment shall be made under the
Unit Award.

 

-1-

--------------------------------------------------------------------------------

«First_Name» «Last_Name»

 

Payment:  The vested portion of the base value of a Unit Award that is partially
vested (but not fully vested) is payable as a lump sum on the first day of the
seventh month following the Participant’s Termination Date.  Subject to the
Participant’s payout elections (described below), a fully-vested Unit Award is
payable in five equal annual installments of $25,000, with the first payment
made during the calendar year that includes the seventh anniversary of the Grant
Date, and with each subsequent payment made during each of the next four
calendar years.  If the Participant’s employment with the Company terminates on
account of Death prior to the seventh anniversary of the Grant Date, the annual
installments commence 60 days following the date of death.  If the Participant
incurs a Disability while employed by the Company but before the Annual Benefit
Commencement Date, the Unit Award is payable as a lump sum of $125,000 in the
year in which the Disability occurred.  In all instances the payment date within
any calendar year is determined by the Company; provided, however, that any
payments commencing due to a Participant’s Separation from Service (other than
his or her death) shall not be made prior to the date that is six months
following the date of such Separation from Service.

 

Payout Elections:  Within 30 days of the Grant Date, the Participant may elect
(i) that the annual installments for a fully-vested Unit Award commence later
than (but not earlier than) the calendar year that includes the seventh
anniversary of the Grant Date, or (ii) that the payment for a fully-vested Unit
Award be made over a greater (but not lesser) number of annual installments
(with the full value of such installments remaining $125,000).  Furthermore, at
least 12 months prior to the date benefits would otherwise commence, the
Participant may elect that the annual installments for a fully-vested Unit Award
commence later than the calendar year that includes the seventh anniversary of
the Grant Date, provided that  any such election must defer the commencement of
benefits at least five additional years.  In no instance shall interest or other
investment earnings shall be credited to a Participant who makes an election to
receive payments at a later date or over a greater number of installments.  Any
Participant elections must be made in the form and manner specified by the
Company.

 

Plan Document Controls:  This Agreement is subject to the terms and conditions
of the Plan document.  The Company represents and warrants that a current copy
of the Plan document has been provided to the Participant, and Participant
hereby acknowledges receipt of such document.

 

The Company has executed this Agreement, and unless the Participant notifies the
Company within 30 days of the Grant Date that the Participant  wishes to decline
the Unit Award, the Participant is deemed to accept the Unit Award and to agree
that the Unit Award is to be governed by the terms and conditions of this
Agreement and the Plan.

 

 

KORN FERRY,

a Delaware corporation

[gtsy5vhc2gdk000001.jpg]

By:  Gary Burnison

Its:   Chief Executive Officer

 

-2-

--------------------------------------------------------------------------------

«First_Name» «Last_Name»

 

KORN FERRY

LONG TERM PERFORMANCE UNIT PLAN

PAYOUT ELECTION FORM

 

NOTE -- THIS FORM IS OPTIONAL.  This form is only used to defer payments under
the LTPUP.  

 

Participant: «First_Name» «Last_Name»

 

Grant Date for Unit Awards subject to this election: «Grant_Date»

 

Purpose:  This optional form may be used by a Participant in the Korn Ferry Long
Term Performance Unit Plan (the “Plan”) to defer payments under the
Plan.  Please be aware that no interest is payable on deferred payments,.

If you wish to make an optional election to defer payments, you may elect (i)
that the annual installments for a fully-vested Unit Award commence later than
the calendar year that includes the seventh anniversary of the Grant Date, or
(ii) that the payment for a fully-vested Unit Award be made over a greater
number of annual installments.  If you elect either of these deferrals, interest
is not payable --  the  full value of the installments you receive will remain
$125,000.

 

A Participant who does not wish to further defer receipt of benefits or to
receive

benefits over a longer period should not submit this form.

Units Awards Subject to this Election:  The Participant’s election applies to
the Unit Award(s) granted to the Participant on the Grant Date shown above (the
“Applicable Unit Awards).

Deadline:  In order to comply with certain tax rules governing the Plan, a
Participant wishing to defer benefits must complete and deliver this election
form to the Company no later than 30 days following the Grant Date.  Any attempt
to make the election following such deadline shall be disregarded.

No Interest or Investment Earnings:   Under the elections below, the Participant
will receive the payments for the Applicable Unit Award at a later date or over
a longer period of time than in the absence of the election.  The Participant
understands and agrees that no interest, investment earnings or other
compensation will be paid as a result of such election.

Defer Annual Benefit Commencement Date (OPTIONAL):  The Participant hereby
elects to receive any Annual Benefit that he/she may be entitled to receive
pursuant to the Plan for the Applicable Unit Awards beginning during the
following calendar year: (Select one if you wish to defer receipt of your
benefits; otherwise leave blank)

 

☐

The calendar year that is 6 months following the Participant’s Separation from
Service with the Company.  However, (i) distributions will not start earlier
than the calendar year that includes the seventh anniversary of the Grant Date,
(ii) distributions will not start later than the year in which the Participant
reaches age 70, and (iii) any payments due to a Participant’s Separation from
Service will not start prior to six months following such Separation from
Service.

-3-

--------------------------------------------------------------------------------

«First_Name» «Last_Name»

 

 

☐

The calendar year in which the Participant attains age_____ (Insert an age not
exceeding 70).  However, distributions will not start earlier than the calendar
year that includes the seventh anniversary of the Grant Date.

 

☐

The calendar year that includes the ____ th anniversary of the Grant Date
(Insert a number of years higher than 7).  However, distributions will not start
later than the calendar year in which the Participant reaches age 70).

Spread Benefit Over Additional Installments (OPTIONAL):  The Participant hereby
elects to receive any Annual Benefit that he/she may be entitled to receive
pursuant to the Plan for the Applicable Unit Awards in the following number of
installments: (Indicate the number of annual installments if you wish to receive
more than 5 installments; otherwise leave blank)

 

☐

Pay my Annual Benefit in ___ installments (Insert a number of installments not
less than 6, but no longer than 15 years).  

 

DO NOT COMPLETE OR RETURN THIS FORM UNLESS

YOU WISH TO FURTHER DEFER YOUR PAYMENTS WITHOUT INTEREST.

 

“PARTICIPANT”

 

ACCEPTED BY:

 

 

KORN FERRY,

Signature

 

a Delaware corporation

 

 

[gtsy5vhc2gdk000002.jpg]

Print Name

 

 

 

Address

 

 

 

 

City, State, Zip Code

 

By: Gary Burnison

 

 

Its: Chief Executive Officer

 

 

 

 

 

-4-